DETAILED ACTION
This is the eighth Office Action regarding application number 14/853,865, filed on 09/14/2015, which claims priority to provisional application number 62/050,883, filed on 09/16/2014.
This action is in response to the Applicant’s Response dated 02/18/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-9 and 56-64 are currently pending.
Claims 10-55 are cancelled.
Claims 1 and 56 are amended.
Claims 1-9 and 56-64 are examined below.
The rejection of claims 1-9 and 56-64 under 35 U.S.C. § 112 has been withdrawn in light of the Applicant’s amendments.
No claim is allowed.

Response to Arguments



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-9, 56-59, and 61-65 are rejected under 35 U.S.C. 103 as being unpatentable over KRAFT (US 2009/0188488 A1) in view of SCHATZ (US 2012/0125399 A1) and WINDERS (US 4,107,521).
Regarding claim 1, KRAFT teaches a photovoltaic (PV) system, comprising: 
a first tracker (tracking device 32) that includes a first plurality of PV collection devices; 

a first inverter (first inverter, annotated Fig. 9) coupled to an output of the first plurality of PV collection devices, wherein the first inverter is a string inverter and includes a first local controller comprising control circuitry (tracking controller 16 with processor 44 are interpreted to be included within the “first inverter,” annotated Fig. 9) configured to control the first motor (the first inverter is interpreted as a string inverter because each tracker may have its own inverter).

    PNG
    media_image1.png
    751
    676
    media_image1.png
    Greyscale

KRAFT does not disclose expressly that the string inverter is configured to provide AC power directly to the first motor or that the first local controller is configured to receive voltage from an electrical grid.
SCHATZ teaches that the motors powering the trackers may be configured to receive power (e.g., voltage) from the electrical grid (Fig. 9).  

    PNG
    media_image2.png
    831
    625
    media_image2.png
    Greyscale

WINDERS teaches a solar tracker apparatus where an AC power source is connected to the local controller (AC source 23 connected to power controller 18, Fig. 4 and col. 5, ll. 49-55).

    PNG
    media_image3.png
    470
    585
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify KRAFT’s system and incorporate SCHATZ’s teachings of configuring the tracker actuators to receive power/voltage from a suitable electrical power source such as the electrical AC power grid, as skilled artisans would readily appreciate that the tracker motors must be connected to some available power source sufficient to activate the motors.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify further KRAFT’s system and connect an AC power source to the local controllers as taught by WINDERS as such modification merely combines known elements according to known methods to arrive at an electrical connection configuration suitable for the product’s intended use and would have a reasonable expectation of success. MPEP 2143(I)(A).


Regarding claim 2, the combination of KRAFT, SCHATZ, and WINDERS teaches or would have suggested the PV system of claim 1, further comprising: a central controller (KRAFT, base station 56) configured to provide a first indication to the first local controller, wherein the first indication is usable by the control circuitry of the first local controller to control the first motor (tracking controller configured to send/receive signals to detect and control a tracking angle).

Regarding claim 3, the combination of KRAFT, SCHATZ, and WINDERS teaches or would have suggested the PV system of claim 2, wherein the first indication is a tracking angle (tracking controller configured to send/receive signals to detect and control a tracking angle).

Regarding claim 4, the combination of KRAFT, SCHATZ, and WINDERS teaches or would have suggested the PV system of claim 2, wherein the central 

Regarding claim 6, the combination of KRAFT, SCHATZ, and WINDERS teaches or would have suggested the PV system of claim 1, wherein the first local controller is configured to compute a tracking angle and provide a first indication to the first motor (base and tracking controllers configured to send/receive signals to detect and control a tracking angle).

Regarding claim 7, the combination of KRAFT, SCHATZ, and WINDERS teaches or would have suggested the PV system of claim 1, wherein the first local controller comprises: a microcontroller configured to: determine a tracking angle based on telemetry data received from a data acquisition module, and provide a first indication indicative of the tracking angle to the control circuitry, wherein the control circuitry is configured to use the first indication to control the first motor (base and tracking controllers configured to send/receive signals to detect and control a tracking angle; see also Fig. 5 and related discussion in KRAFT).

Regarding claim 8, the combination of KRAFT, SCHATZ, and WINDERS teaches or would have suggested the PV system of claim 1, wherein the first tracker includes the first motor (KRAFT, Fig. 1).

Regarding claim 9, the combination of KRAFT, SCHATZ, and WINDERS teaches or would have suggested the PV system of claim 1, wherein the first local controller is configured to receive voltage from the first inverter, an electrical grid, or a battery (inverter component within broader “first inverter”+local controller collection).

Regarding claim 56, KRAFT teaches a photovoltaic (PV) system, comprising: 
a first tracker (tracking device 32) that includes a first plurality of PV collection devices; 
a first motor (motor 34) configured to adjust an angle of the first tracker; and 
a first inverter (first inverter, annotated Fig. 9) coupled to an output of the first plurality of PV collection devices, wherein the first inverter is a string inverter and includes a first local controller comprising control circuitry (tracking controller 16 with processor 44 are interpreted to be included within the “first inverter,” annotated Fig. 9) configured to control the first motor (the first inverter is interpreted as a string inverter because each tracker may have its own inverter).

    PNG
    media_image1.png
    751
    676
    media_image1.png
    Greyscale

KRAFT does not disclose expressly that the plurality of string inverters are configured to provide AC power directly to the plurality of motors or that each local controller is configured to receive voltage from an electrical grid.
SCHATZ teaches that the motors powering the trackers may be configured to receive power (e.g., voltage) the electrical grid (Fig. 9).  

    PNG
    media_image2.png
    831
    625
    media_image2.png
    Greyscale
 
WINDERS teaches a solar tracker apparatus where an AC power source is connected to the local controller (AC source 23 connected to power controller 18, Fig. 4 and col. 5, ll. 49-55) and an AC power source is directly connected to tracking motors (AC source directly connected to first and second motors, Fig. 1)

    PNG
    media_image3.png
    470
    585
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    506
    496
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify KRAFT’s system and incorporate SCHATZ’s teachings of configuring the tracker actuators to receive power/voltage from a suitable electrical power source such as the electrical AC power grid, as skilled artisans would readily appreciate that the tracker motors must be connected to some available power source sufficient to activate the motors.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify further KRAFT’s system and directly connect an AC power source such as the electrical grid to the local controllers and directly connect an AC power source to the motors as taught by WINDERS as such modification merely combines known elements according to known methods to arrive at 
The Examiner also concludes that skilled artisans would immediately recognize the power options available to energize the tracker controllers and motors, and would consider all of the available power sources commonly found in photovoltaic tracking systems.  Skilled artisans would foresee and understand different electrical connection configurations routine and easily accomplished depending on the specific needs of the system’s installation.  Such a modification of the prior art references would require only a routine rearrangement of parts and connections to achieve the system claimed with predictable results.

Regarding claim 57, the combination of KRAFT, SCHATZ, and WINDERS teaches or would have suggested the PV system of claim 56, further comprising: a central controller (KRAFT, base station 56) configured to provide a first indication to the first local controller, wherein the first indication is usable by the control circuitry of the first local controller to control the first motor (tracking controller configured to send/receive signals to detect and control a tracking angle).

Regarding claim 58, the combination of KRAFT, SCHATZ, and WINDERS teaches or would have suggested the PV system of claim 57, wherein the first indication is a tracking angle (tracking controller configured to send/receive signals to detect and control a tracking angle).

Regarding claim 59, the combination of KRAFT, SCHATZ, and WINDERS teaches or would have suggested the PV system of claim 57, wherein the central controller comprises: a data acquisition module configured to receive telemetry data; and a microcontroller configured to: determine a tracking angle based on the telemetry data received from the data acquisition module; and provide the first indication indicative of the tracking angle to the first local controller (base and tracking controllers configured to send/receive signals to detect and control a tracking angle; see also KRAFT, Fig. 5 and related discussion in KRAFT).

Regarding claim 61, the combination of KRAFT, SCHATZ, and WINDERS teaches or would have suggested the PV system of claim 56, wherein the first local controller is configured to compute a tracking angle and provide a first indication to the first motor (base and tracking controllers configured to send/receive signals to detect and control a tracking angle).

Regarding claim 62, the combination of KRAFT, SCHATZ, and WINDERS teaches or would have suggested the PV system of claim 56, wherein the first local controller comprises: a microcontroller configured to: determine a tracking angle based on telemetry data received from a data acquisition module, and provide a first indication indicative of the tracking angle to the control circuitry, wherein the control circuitry is configured to use the first indication to control the first motor (base and tracking controllers configured to send/receive signals to detect and control a tracking angle; see also Fig. 5 and related discussion in KRAFT).

Regarding claim 63, the combination of KRAFT, SCHATZ, and WINDERS teaches or would have suggested the PV system of claim 56, wherein the first tracker includes the first motor (KRAFT, Fig. 1).

Regarding claim 64, the combination of KRAFT, SCHATZ, and WINDERS teaches or would have suggested the PV system of claim 56, wherein the first local controller is configured to receive voltage from the first inverter, an electrical grid, or a battery (inverter component within broader “first inverter”+local controller collection).


Claims 5 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over KRAFT (US 2009/0188488 A1) in view of SCHATZ (US 2012/0125399 A1) and WINDERS (US 4,107,521) as applied to claim 2 above, and further in view of BURGER (US 2012/0037209 A1).
Regarding claims 5 and 60, the combination of KRAFT, SCHATZ, and WINDERS teaches or would have suggested the PV systems of claims 2 and 57, wherein the central controller includes control circuitry configured to provide the first indication to the first local controller (tracking controller configured to send/receive signals to detect and control a tracking angle; see also Fig. 5 and related discussion in KRAFT), but does not disclose expressly that the control circuitry of the central controller is configured to operate at a substantially lower voltage than control circuitry of the first local controller.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify KRAFT to incorporate the claimed controller configurations taught by BURGER because these modifications simply combine prior art elements and configurations according to known methods of electrical interconnection to yield predictable results of effective solar tracking.  MPEP 2143(A).

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  The Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721